           Case 7:20-mj-01365-UA Document 3 Filed 07/16/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    July 15, 2020

By Email

The Honorable Paul E. Davison
Chief United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:    United States v. Rolando Garcia et al., 20 Mag. 1365

Dear Judge Davison,

       The Government has been informed of the arrests of the defendants, Rolando Garcia and
Kayla Taylor, in the above-titled matter and respectfully requests that the complaint be unsealed.


  SO ORDERED 7/16/20                                     Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney


                                                    By:______________________
                                                       Nicholas S. Bradley
                                                       Assistant United States Attorney
                                                       (914) 993-1962
